DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional applications 62686392 and 62689498 filed on 06/18/2018 and 06/25/2018 respectively. 
Examiner’s Note
	Applicant’s claim amendments and after final arguments filed on 06/29/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 06/29/2022, in light of the interview that took place on 14/20/2022 and also in light of the phone conversation that took place on 07/12/2022. During the phone conversation, Examiner proposed an amendment to correct a minor informality which is replacing “a outer layer” language with “an outer layer”. Examiner also proposed to change the ordering of the claims such now instant claim 16 comes after instant claim 9, since instant claim 16 is directed to a composition (along with claims 1-3 and 5-9) whereas instant claims 10-15 are directed to a method. 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of using an allowable product that uses the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement and species elections as set forth in the Office action mailed on 03/04/2021 is hereby withdrawn to rejoin the mentioned claims. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone calls with Mandy Decker between 07/11/2022 and 07/14/2022.  Claims not mentioned here will be as found in the claim set from 06/29/2022.

Claim 1 reads:
An injectable composition to enhance cell retention at an in vivo site of injury, comprising: 
a plurality of individually-encapsulated single cells, each single cell encapsulated in a dual layer capsule comprising 
(a) an inner layer comprising a therapeutically-effective amount of the cell and a photoinitiator, and 
(b) an outer layer comprising a polymerized hydrogel and substantially surrounding the inner layer, wherein the hydrogel is a gelatin methacrylate (gelMA) and polyethylene glycol diacrylate (PEGDA) hybrid hydrogel.

Reasons for Allowance
The prior art does not teach or motivate an injectable composition to enhance cell retention at an in vivo site of injury comprising a plurality of individually encapsulated single cells wherein each single cell is encapsulated in a dual layer capsule comprising an inner layer comprising the cells and a photoinitiator and an outer layer comprising a polymerized hydrogel of gelMA and PEGDA. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the composition in claim 1. Applicant has found that its invention achieves enhanced retention of stem cells after transplantation. Prior art such as Wei Zhu et al, 3D printing scaffold coupled with low level light therapy for neural tissue regeneration, Biofabrication 9, 2017 (Year: 2017) (Hereinafter Wei) teaches polymerized hydrogel compositions with gelMA and PEGDA as printed scaffolds for cells to adhere to (page 2 right column). However, as it is evidenced by figure 1 of Wei, these products are not “individually encapsulated single cells wherein each single cell is encapsulated in a dual layer capsule comprising an inner layer comprising the cells and a photoinitiator and an outer layer comprising a polymerized hydrogel of gelMA and PEGDA”. In contrast, Wei teaches a scaffold comprising PEGDA, gelMA and photoinitiator where cells are added to later on. Thus, the instant invention is vastly different, structurally, compared to Wei teachings 

Conclusion
	Claims 1-3 and 5-16 are allowed with examiner’s amendments above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613